Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a 371 of PCT/EP2018/055380 (filed 3/5/2018) which claims foreign application GERMANY 10 2017 104 480.9 (filed 3/3/2017). 

Election
Applicant’s election of group I in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 15 is withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8, 14 and 16-33 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC 102(a)(1) over Rathi are hereby withdrawn.
In view of amended claims and applicant’s arguments, the rejections under 35 USC 103(a) over Rathi are hereby withdrawn.



Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 14, 16-20, 22-24 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khattabi (JBC, 2000, 275(35):26885-26891).
For Claims 1, 2, 14 and 32: the reference teaches an aqueous shelf-stable, pharmaceutical grade solution comprising: burlulipase/purified B. glumae lipase (page 26886, left column, 2nd full paragraph++) and 10 mM CaCl2 at pH 7.5 (page 26886, left column, 2nd full paragraph, line 3++).
For Claims 3 and 17: the reference teaches the range of bululipase concentration is 0.8 mg/ml overlaps with the claimed 0.1 to 35 mg per ml (page 26886, left column, 2nd full paragraph, line 2++).
For Claims 4-5, 16, 18-20, 22-24 and 26-28: the reference teaches the concentration of calcium chloride is 10 mM (page 26886, left column, 2nd full paragraph, line 3++) which overlaps with the claimed range of 0.1 to 200 mmol/l (page 188, right column, line 19++).
For Claims 6 and 29-30: the reference teaches the solution has a pH 7.5 (page 26886, left column, 2nd full paragraph, line 3++).
For Claim 7: the reference teaches the solution has Tris (page 26886, left column, 2nd full paragraph, line 3++).
For Claim 31: the reference teaches the aqueous solution further comprising pharmaceutically acceptable excipients: salts/45 mM NaCl (as described in instant specification, US20200009233, [0015], page 26886, left column, 2nd full paragraph, line 3++).
For Claim 33: the reference teaches the solution is in a container when received as a generous gift (page 26886, left column, 2nd full paragraph, line 1++).

Response to Argument
2/14/2022 have been fully considered but they are not persuasive.
Applicant argued that Khattabi does not teach pharmaceutical product, and includes additional ions/ingredients and makes no suggestions that calcium ions alone can stabilize.
It is the examiner’s position that claim 1 as written direct to a pharmaceutical product comprising an aqueous shelf-stable, pharmaceutical grade solution comprising burlulipase and calcium ions (two ingredients in shelf-stable, pharmaceutical grade solution). “shelf-stable, pharmaceutical grade solution” is not claimed/defined to be distinct from the teaching of Khattabi’s solution: Tris-HCl, NaCl and CaCl2, pH 7.5 (page 26886, left column, 2nd full paragraph, line 2++) which containing the same two claimed ingredients. Furthermore, the use of “comprising” (in claim 1) does not exclude additional ions/ingredients. The presence of calcium ions as claimed in Khattabi’s solution will meet the function of stabilize. There is no evidence to support that Khattabi’s solution is not “shelf-stable, pharmaceutical grade” because Tris-HCl is a buffer (especially at pH 7.5) and NaCl is a salt (such as in saline) both can be “shelf-stable and pharmaceutical grade”. Therefore, Khattabi teaches the shelf-stable, pharmaceutical grade aqueous solution comprising the same two ingredients as claimed.
Applicant argued that Khattabi teaches solutions used in a biochemistry study not prepared/used as pharmaceutical agents and that it contains sodium ions, Khattabi directly teaches away from the invention because “the presence of Ca2+ ions…not required for obtaining an active enzyme”.
It is the examiner’s position that Khattabi’s solution containing the same two ingredients when received as a generous gift from A. J. Slotboom (page 26886, left column, 2nd full paragraph, line 2++) meets claim limitations because “shelf-stable, pharmaceutical grade” is not claimed/defined to be distinct from the teaching of Khattabi’s solution containing the same two ingredients which will meet claim limitation. Furthermore, the use of “comprising” in claim 1 does not exclude (or teach away) additional ingredient in the product especially in light of the instant specification, US20200009233, [0015], wherein pharmaceutically acceptable excipients include salts and is tris based (see claim 7): tris(hydroxymethyl)aminomethane, US20200009233, [0014]. In addition, Khattabi only discusses the relationship between the presence of Ca2+ ions and catalytic mechanism/activity of the enzyme and not the stability of the enzyme. The fact that the purified B. glumae lipase in Tris-HCl, NaCl and CaCl2, pH 7.5 (page nd full paragraph, line 2++) solution is obtained as a gift suggests it is stable enough to be given as gift (wherein enzyme is still stable and active).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-7, 14 and 16-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khattabi.
Khattabi teaches what is above.
Khattabi does not explicitly teach the concentration of burlulipase as recited in claims 21 and 25.
For Claims 21 and 25 concerning the concentrations of burlulipase, Khattabi teach concentration about 0.8 mg/ml, it would have been obvious to optimize the enzyme concentration to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed concentrations are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve desirable result with optimized enzyme concentration.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the ingredients in the enzyme aqueous solution.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches burlulipase/ CaCl2 solution, Khattabi teaches stable solution of burlulipase in Tris buffer (page 26886, left nd full paragraph, line 3++), thus it is obvious to optimize the concentration of the ingredients in the enzyme solution to achieve desirable result of stability.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed aqueous solution optimize the concentrations of enzyme, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Applicant argued that Khattabi does not suggest/hint a solution containing burlulipase stabilized by calcium ions, let alone one for the usage of pharmaceutical purpose.
It is the examiner’s position that claim 1 as written direct to a pharmaceutical product comprising an aqueous shelf-stable, pharmaceutical grade solution comprising burlulipase and calcium ions (two ingredients in shelf-stable, pharmaceutical grade solution). “shelf-stable, pharmaceutical grade solution” is not claimed/defined to be distinct from the teaching of Khattabi’s solution: Tris-HCl, NaCl and CaCl2, pH 7.5 (page 26886, left column, 2nd full paragraph, line 2++) which containing the same two claimed ingredients. There is no evidence to suggest that Khattabi’s solution is not “shelf-stable, pharmaceutical grade” because Tris-HCl is a stable buffer (especially at pH 7.5) and NaCl is a salt (such as in saline) both can be “shelf-stable and pharmaceutical grade”. Therefore, Khattabi teaches the shelf-stable, pharmaceutical grade aqueous solution comprising the same two ingredients as claimed and can be used for any intended purpose as claimed (used for testing unfolding-refolding of lipase in laboratory, as in Khattabi, or use for pharmaceutical purpose with optimized enzyme concentration).

Conclusion
No claim is allowable. Claim 8 is objected to because it depends on rejection claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653